12/14/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0485



                             No. DA 21-0485

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

CORY LEVI GOODMAN,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 3, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                December 14 2021